Exhibit 10.42

ANNIE’S, INC.

OMNIBUS INCENTIVE PLAN

NOTICE OF GRANT UNDER INDEPENDENT DIRECTOR

RESTRICTED STOCK UNIT AWARD PROGRAM

Annie’s, Inc. (the “Company”) has granted on the Date of Grant (set forth
below), pursuant to the provisions of the Independent Director Restricted Stock
Unit Program (the “Program”) under the Company’s Omnibus Incentive Plan (the
“Plan”), as each may be amended from time to time, to the Participant designated
in this Notice of Grant (the “Notice”), which Participant is an Eligible
Director as defined in the Program, the number of Restricted Stock Units of the
Company set forth in this Notice representing the right to receive shares of
common stock, subject to terms, conditions and restrictions as outlined in this
Notice and the additional provisions set forth in the Independent Director
Restricted Stock Unit Program, a copy of which is attached.

 

 

Participant: [                    ]

 

  

 

Type of Equity: Restricted Stock Unit

 

 

Date of Grant: [                    ]

 

  

 

Number of Restricted Stock Units: [                    ]

 

 

Vesting Schedule: Subject to the Participant’s continued Service as a member of
the Board and all other provisions contained in the Program, this Restricted
Stock Unit Award shall vest, and the applicable forfeiture restrictions set
forth in the Program shall lapse, 100% on the earlier of (x) the first
anniversary of the Date of Grant and (y) the day immediately preceding the first
annual meeting of the Company’s stockholders following the Date of Grant.

 

Accelerated Vesting: Notwithstanding the foregoing vesting schedule, the
Restricted Stock Units will be become fully vested and no longer subject to
forfeiture (i) in the event of the Participant’s Termination of Service due to
death or disability (as determined by the Committee in its sole discretion), or
(ii) in connection with a Change in Control of the Company.

 

Dividend Units: Prior to vesting and settlement of the Restricted Stock Units,
the Restricted Stock Units shall accrue Dividend Units in accordance with, and
as defined in, Section 4.3 of the Terms and Conditions.

 

Deferral and Settlement of Award: 50% of the vested Restricted Stock Units under
this Award, and any Dividend Units credited under Section 4.3 of the Program
with respect to such Units, shall be settled in shares of the Company’s common
stock on the earlier to occur of (x) the second anniversary of the Date of Grant
and (y) six months following the Participant’s Separation from Service from the
Board. The remaining vested Restricted Stock Units (and any related Dividend
Units) shall be settled in shares of the Company’s common stock six months
following the Participant’s Separation from Service from the Board in accordance
with the provisions of Section 4.6 of the Program.

This Restricted Stock Unit Award is granted under and governed by the terms and
conditions of the Independent Director Restricted Stock Unit Award Program and
the Company’s Omnibus Incentive Plan.

 

Participant    Annie’s, Inc. By:  

 

      By: [                    ]     Title:   Director       Title:
[                    ]     Date:   [                    ]      
Date: [                    ]    